DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
6.	Claim 1 recites the limitation "the bandlimited filter g (τ)" in step (b).  There is insufficient antecedent basis for this limitation in the claim.
7.	Claim 1 recites the limitation "the maximum bandwidth" in step (b).  There is insufficient antecedent basis for this limitation in the claim.

1 recites the limitation "the bandlimited channel" in step (c).  There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 1 recites the limitation "the universal correlation function" in part iii of step (d).  There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 1 recites the limitation "the maximum delay" in step (d).  There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 1 recites the limitation "the set of functions" in step (e).  There is insufficient antecedent basis for this limitation in the claim.
12.	Claim 1 recites the limitation "the factorizations Cholezky" in step (e).  There is insufficient antecedent basis for this limitation in the claim.
13.	Claim 1 recites the limitation "the decomposition of eigenvalues and eigenvectors" in step (e).  There is insufficient antecedent basis for this limitation in the claim.
14.	Claim 1 recites the limitation "the relative power" in step (f).  There is insufficient antecedent basis for this limitation in the claim.
15.	Claim 1 recites the limitation "the universal functions" in step (h).  There is insufficient antecedent basis for this limitation in the claim.
16.	Claim 1 recites the limitation "the time delay domains" in step (h).  There is insufficient antecedent basis for this limitation in the claim.
17.	Claim 2 recites the limitation "the simulation/emulation" in step (c).  There is insufficient antecedent basis for this limitation in the claim.
18.	Claim 3 recites the limitation "the Claim 2" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
3 recites the limitation "the module OPMULTINTER1" in step (d).  There is insufficient antecedent basis for this limitation in the claim.
20.	Claim 3 recites the limitation "the module OPCONVCHNL1" in step (e).  There is insufficient antecedent basis for this limitation in the claim.
21.	Claim 3 recites the limitation "the statistics of a previously defined channel" in step (e).  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/NATASHA W COSME/Primary Examiner, Art Unit 2465